Citation Nr: 1011005	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  06-11 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a right knee 
disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1958 to 
December 1959 and from October 1961 to August 1962.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  The Board notes that additional issues 
were included in the rating decision; however, the only issue 
addressed in the Notice of Disagreement and subsequently 
perfected was the issue of service connection for the right 
knee disability.  Therefore, that is the only issue that will 
be addressed in this decision.  

On the VA Form 9, substantive appeal, received in March 2006, 
the Veteran indicated that he wanted a Travel Board hearing.  
In April 2007, the Veteran submitted a statement requesting 
to withdraw his hearing request.  As such, the Veteran's 
hearing request is considered withdrawn and the Board will 
continue with appellate review.  38 C.F.R. § 20.702 (e) 
(2009).


FINDING OF FACT

A right knee disability was noted on the examination prior to 
entry into service and did not permanently increase in 
severity during service.


CONCLUSION OF LAW

A right knee disability was not aggravated by service.  38 
U.S.C.A. §§ 1111, 1131, 1153 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.306 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (2009).  This notice must 
be provided prior to an initial unfavorable decision on a 
claim by the agency of original jurisdiction (AOJ).  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the Veteran was sent a VCAA letter in December 2005 
that addressed the notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
Veteran of what evidence was required to substantiate the 
claim and of the Veteran's and VA's respective duties for 
obtaining evidence.  The Veteran was also asked to submit 
evidence and/or information in his possession to the AOJ.  

In March 2006, the Veteran was also sent a letter including 
the notice provisions pertaining to how VA assigns disability 
ratings and effective dates as set forth in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Therefore, the Board 
concludes that the requirements of the notice provisions of 
the VCAA have been met, and there is no outstanding duty to 
inform the Veteran that any additional information or 
evidence is needed.  Quartuccio, 16 Vet. App. at 187.

Although the VCAA duty to notify was satisfied subsequent to 
the initial AOJ decision as the March 2006 letter was sent 
after the rating decision, the Board finds that this error 
was not prejudicial to the Veteran because the actions taken 
by VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the Veteran been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but the AOJ also readjudicated the case by way of a 
September 2006 supplemental statement of the case (SSOC) 
issued after the notice was provided.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a statement of the case or SSOC, is sufficient to cure a 
timing defect).  For these reasons, it is not prejudicial to 
the Veteran for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service treatment records and pertinent 
medical records, and providing an examination when necessary.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records, DD Form 214's, and VA medical records.  The Veteran 
was afforded a VA medical examination in February 2006.  
Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to the Veteran in the development of the claim.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Veteran asserts that he incurred a right knee disability 
in service, or in alternative that his right knee was 
aggravated in service.  Service connection may be granted for 
a disability resulting from a disease or injury incurred in 
or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303(a) (2009).  This may be shown by affirmative 
evidence showing inception or aggravation during service or 
through statutory presumptions.  Id.  

To establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2009).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and a 
chronic disease such as arthritis manifests to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

A veteran is presumed to be in sound condition when examined 
and accepted into service except for defects or disorders 
noted at entrance into service.  38 U.S.C.A.  § 1131 (West 
2002); 38 C.F.R. § 3.304(b) (2009).  This presumption is 
rebutted where clear and unmistakable evidence demonstrates 
that the injury or disease existed before acceptance and 
enrollment and was not aggravated by such service.  Id.  VA 
must show clear and unmistakable evidence of both a 
preexisting condition and a lack of in-service aggravation to 
overcome the presumption of soundness.  Satterfield v. 
Nicholson, 20 Vet. App. 386 (2005); see Wagner v. Principi, 
370 F.3d 1089, 1096 (Fed. Cir. 2004)(citations omitted); see 
also VAOPGCPREC 3-2003 (July 16, 2003)(69 Fed. Reg. 25178 
(2004)).  

According to 38 C.F.R. § 3.304(b), the term "noted" means 
only such conditions that are recorded in examination 
reports.  The existence of conditions prior to service 
reported by the veteran as medical history does not 
constitute a notation of such conditions; however, such 
reports will be considered together with all other material 
evidence in determining the question of when a disease or 
disability began.  38 C.F.R. § 3.304(b)(1) (2009).  
Determinations of whether a condition existed prior to 
service should be "based on thorough analysis of the 
evidentiary showing and careful correlation of all material 
facts, with due regard to accepted medical principles 
pertaining to the history, manifestations, clinical course, 
and character of the particular injury or disease or 
residuals thereof."  38 C.F.R. § 3.304(b)(1) (2009); see also 
Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  

A pre-existing injury or disease is considered to have been 
aggravated by active service if there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306(a) (2009).  Aggravation is not conceded 
where the disability underwent no increase in severity during 
service based on all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(b) (2009); Falzone v. Brown, 8 Vet. App. 398, 
402 (1995) (providing that the presumption of aggravation 
created by section 3.306 applies only if there is an increase 
in severity during service).

Temporary or intermittent flare-ups of a pre-existing injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993).  A 
"lasting worsening of the condition" or a worsening that 
existed not only at the time of separation but one that still 
exists currently is required.  Routen v. Brown, 10 Vet. App. 
183, 189 (1997); see Verdon v. Brown, 8 Vet. App. 529, 538 
(1996).  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2009).  If the evidence for and against a claim 
is in equipoise, the claim will be granted.  A claim will be 
denied only if the preponderance of the evidence is against 
the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990). 

In this case, the record shows a current right knee 
disability.  The February 2006 VA examination report noted a 
diagnosis of right knee, status post total knee arthroplasty.  
The Veteran had a total right knee replacement in 1993.  

Service treatment records show that the Veteran reported a 
trick knee at the pre-induction examination in June 1957.  
That examination report shows that the lower extremities were 
abnormal, and a history of a right knee sprain one year prior 
to service was noted.  On the Report of Medical History in 
January 1958, the Veteran reported that he did not ever 
have/have now a trick or locked knee.  In the October 1959 
Report of Medical History, the Veteran reported having 
had/having now a trick or locked knee and right knee sprain 
was noted.  The examination report at that time reflected 
that the lower extremities were clinically evaluated as 
normal.  On the November 1961 Report of Medical History, the 
Veteran reported having had/having now a trick or locked knee 
and there was notation that the knee slips out of the joint.  
The examination report at that time shows that that the 
Veteran's lower extremities were clinically evaluated as 
normal.  In February 1962, the Veteran sought treatment for a 
right knee injury while playing basketball.  Subsequently on 
the Report of Medical History in May 1962, the Veteran 
reported having had/having now a trick or locked knee and the 
examiner noted knee sprain prior to service.  On the 
separation examination report in May 1962, the Veteran's 
lower extremities were clinically evaluated as normal.  

The February 2006 VA examiner, an orthopedic surgeon, 
reviewed the claims folder, which included service treatment 
records and VA treatment records.  He noted that the Veteran 
had both knees replaced, and also noted that the preinduction 
examination in 1957 revealed a history of a sprained right 
knee a year prior to service and the Veteran reported a trick 
knee.  The examiner noted treatment for the Veteran's right 
knee in 1962 after an injury while playing basketball.  The 
examiner noted that the injury did not appear to be 
significant in service based on the symptoms and treatment he 
received therein.  The examiner considered the surgery to the 
Veteran's left knee in 1978, 1989, and 1996.  He also noted 
surgery on the right knee in 1993 and 1996.  The examiner 
noted the Veteran's profession after service working in a 
grain elevator for 36 years which required somewhat heavy 
labor including walking up and down ladders to check grain 
bins.  The examiner physically examined the Veteran's right 
knee and reviewed radiographs.  

The examiner opined that the Veteran's right knee was less 
likely as not caused by or the result of service.  The 
examiner reasoned that a trick knee was reported by the 
Veteran prior to service and the injury in service was 
minimal.  The examiner could not indicate that the basketball 
injury in service was related to his current disability 
without resorting to mere speculation.  The examiner also 
opined that it was more plausible that the preexisting 
instability normally seen with a trick knee and working in a 
grain elevator after service was more likely a cause of the 
current disability.  Additionally, the examiner indicated 
that without resorting to mere speculation, he could not 
state that the right knee was aggravated in service.  

The Board finds that the VA opinion is adequate.  It is based 
upon consideration of the Veteran's prior medical history and 
examinations, and also describes the disability, in 
sufficient detail so that the Board's evaluation of the 
disability will be a fully informed one.  See Stefl v. 
Nicholson, 21 Vet. App. 120, 123 (2007).  The examiner also 
provided a rationale for his conclusion.  As such, the Board 
finds the VA examination probative.  See Prejean v. West, 13 
Vet. App. 444, 448-49 (2000) (noting that factors for 
assessing the probative value of a medical opinion are the 
physician's access to the claims file and the thoroughness 
and detail of the opinion).  

The Board notes that a preexisting right knee sprain was 
noted on both service entrance examination reports.  The 
lower extremities were evaluated as abnormal in June 1957, 
and a trick right knee and a history of sprained right knee 
were noted.

Therefore, the focus of this matter is whether preexisting 
right knee disability was aggravated during ether of the 
Veteran's periods of service (i.e. since he does not have the 
benefit of the presumption of soundness).

Regarding aggravation, it is pointed out that the lack of 
aggravation may be shown by establishing that there was no 
increase in disability during service or that any increase in 
disability was due to the natural progress of the pre-
existing condition. 38 C.F.R. § 3.306.

Service treatment records show treatment for a right knee 
injury on one occasion in February 1962.   However, there 
were no further complaints related to the right knee in 
service and the examination reports at service discharge did 
not indicate any right knee disability.  Also, the February 
2006 VA examiner indicated that the in-service injury was not 
significant and was minimal.  He could not state that the 
right knee was aggravated in service without resorting to 
mere speculation.  While the examiner found that it would be 
a resort to speculation to link the Veteran's current 
disability to the in-service injury, he found that the 
Veteran's current disability was more plausibly due to his 
history of trick knee and post service occupation working for 
the grain elevator.  In fact, the first post-service 
indication of a disability in the record was not until the 
February 2006 VA examination report, which was 44 years after 
service discharge.  The length of time without treatment 
and/or indication of the disability weigh against the claim.  
Overall, the weight of the evidence suggests that the 
preexisting right knee disability did not worsen during 
service.  Therefore, without evidence that the Veteran's 
disability was aggravated in service, the criteria for 
service connection for a right knee disability have not been 
met.

The Board notes the Veteran's contention that his current 
right knee disability was aggravated in service.  See Barr v. 
Nicholson, 21 Vet. App. 303, 307-08 (2007); Layno v. Brown, 6 
Vet. App. 465, 469-70 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  However, as noted above, the weight of the 
evidence suggests that his disability was not aggravated in 
service.  

As the preponderance of the evidence is against this claim, 
and the evidence is not in a state of relative equipoise, the 
benefit-of-the-doubt rule does not apply and the Veteran's 
claim for service connection for a right knee disability must 
be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for a right knee disability is denied.  



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


